PER CURIAM.
Kenny Hurst appeals the denial of his 3.170(7) motion to withdraw his nolo con-tendere pleas and the partial denial of a motion styled as a 3.800(c) “Motion to Reduce or Modify Sentence.” To the extent that Hurst seeks review of the denial of his motion to withdraw pleas, the appeal is dismissed as no written order was ever entered. See Pannier v. State, 849 So.2d 1105 (Fla. 4th DCA 2003); Marinelli v. State, 706 So.2d 1374 (Fla. 2d DCA 1998). As for the partial denial of the “Motion to Reduce or Modify Sentence,” we affirm. The denial of a rule 3.800(c) motion is not appealable, see Bateman v. State, 866 So.2d 211 (Fla. 4th DCA 2004), and, even if the motion is viewed as filed pursuant to 3.800(a), as argued by Hurst, it was properly denied as the alleged errors are not apparent from the face of the record, see Jackson v. State, 803 So.2d 842, 844 (Fla. 1st DCA 2001). Our affirmance is without prejudice to Hurst’s right to seek any available postconviction relief.
GUNTHER, STEVENSON and HAZOURI, JJ., concur.